On May 26, 1999, the defendant was sentenced to the following: Count I: twenty (20) years in the Montana State Prison, with fifteen (15) years suspended; Count II: six (6) months in the Lake County jail; and Count III: twenty (20) years in the Montana State Prison, with fifteen (15) years suspended. The sentence imposed in Count II shall *93run concurrently with the sentence imposed in Count III. The sentences imposed in Counts II and III shall run concurrently with the sentence imposed in Count I.
On November 4, 1999, the defendant’s application for review of that sentence was considered by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 4th day of November, 1999.
DATED this 6th day of December, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Alt. Member, Hon. Robert Boyd